—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered November 30, 1993, convicting him of robbery in the first degree (two counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In reviewing a claim that a verdict is repugnant, “[t]he critical concern is that an individual not be convicted for a crime on which the jury has actually found that the defendant did not commit an essential element, whether it be one element or all” (People v Tucker, 55 NY2d 1, 6). That concern is also implicated where a jury was unable to unanimously agree that the defendant committed each element of a crime (see, People v Jamerson, 99 AD2d 816). However, contrary to the defendant’s contention, the jury’s verdict convicting him of robbery in the first degree was not repugnant to their inability to reach a verdict on one of the counts charging criminal possession of a weapon in the second degree. As charged, the weapon possession count contained an element of intent to use the weapon, which was not an element of robbery in the first degree (see, People v Brown, 224 AD2d 226).
The defendant’s remaining contentions are without merit. Bracken, J. P., Pizzuto, Friedmann and Luciano, JJ., concur.